DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 02/10/2020.
Claims 1-23 are pending of which claims 1 and 12 are the base independent claims.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 U.S.C 101, the applicant has amended claim 23 to overcome the rejection under 35 U.S.C 101.

With respect to the non-statutory double patenting rejection, the Applicant has requested that the double patenting rejection be held in abeyance until the final claim scope is determined.

Regarding claim 1, the applicant alleged that the system of “Meylan’017” fails to show or merely suggest “upon expiration of a first timer, forwarding the first data units to a higher protocol layer without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers” as recited by applicant on page “8-10 of 11”.
In response, the examiner respectfully disagrees because in this case, the system of “Meylan’017” explicitly teaches the above limitation.

[0009] In another design, the target base station may re-order packets received from the source base station within a re-ordering window and may send the re-ordered packets to the UE. The target base station may start a timer upon receiving the first packet from the source base station. The target base station may buffer the first packet if it is received out of order. The target base station may also buffer all subsequent packets received out of order from the source base station prior to expiration of the timer. The target base station may re-order and send the buffered packets after expiration of the timer. The re-ordering window may cover a period of time or a range of sequence numbers.
[0069] For a time-based re-ordering window, the target eNB may use a timer to keep track of time and may start the timer upon receiving the first forward PDCP SDU from the source eNB. The target eNB may buffer all forwarded PDCP SDUs received out of order from the source eNB while the timer is active. When the timer expires, the target eNB may re-order all buffered PDCP SDUs and may cipher and send each re-ordered PDCP SDU to the UE. The re-ordering window may be used to receive PDCP SDUs that are earlier than the first forwarded PDCP SDU from the source eNB.

[0072] In another design, the target eNB may start the timer for the first forwarded PDCP SDU and also when a forwarded PDCP SDU with a non-consecutive PDCP SN is received from the source eNB. For example, the target eNB may send PDCP SDU #2 and #3 after expiration of the timer and may thereafter receive PDCP SDU #6 from the source eNB. The target eNB may then start the timer and wait for PDCP SDU #5 from the source eNB.

Meylan’017 teaches, see para.0009 & 0072, after/when expiration of the timer, see also para.0069-0070 (i.e.  upon expiration of a first timer), see para.0009, the target base station may re-order and send the buffered packets after/when expiration of the timer  & see para.0072, target eNB may send PDCP SDU # 2 and 3 as data units after/when expiration of the timer, see also para.0069-0070 (i.e. forwarding the first data units to a higher protocol layer), see para.0072, target eNB may send PDCP SDU # 2 and 3 as data units after/when expiration of the timer and may thereafter receive PDCP SDU # 6 from the source eNB. The target Enb may then start timer and wait for PDCP #5 from source eNB, see also para.0069-0070, see para.0081, thus receiving PDCP SDU #6 , 5, with sequence numbers  6 and  5 thereafter sending PDCP SDU # 2 and 3  with sequence number 2 and 3 as data units after/when expiration of the timer is indicative of without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers since sequence numbers 2 and 3 as first sequence numbers  is lower than sequence numbers 6 and 5 as second sequence number (.i.e. without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers).
Regarding claims 12 and 23, the same argument as claim 1 is also applied to claims 12 and 23 since claims 12 and 23 recited similar features as claim 1.
Regarding claims 2-11 and 13-22, the same argument as independent claim 1 is also applied to claims 2-11 and 13-22 since claims 2-11 and 13-22 are each depend either directly or indirectly from independent claim 1 as discussed above.
Furthermore, the Applicant stated, see page 10 of 11, that “However, Meylan does not disclose or suggest that the target base station (target eNB), upon expiration of the timer, forwards the first packet (PDCP SDU #3) to the UE without receiving the second packet (PDCP SDU #2) with corresponding second sequence numbers (SDU #2) that are lower than the first sequence numbers (SDU #3).
In response, the examiner respectfully agrees because in this case, the claimed invention is different from what Applicant appears to argue here. The claimed invention calls for “upon expiration of a first timer, forwarding the first data units to a higher protocol layer without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers” but not “upon expiration of the timer, forwards the first packet (PDCP SDU #3) to the UE without receiving the second packet (PDCP SDU #2) with corresponding second sequence numbers (SDU #2) that are lower than the first sequence numbers (SDU #3). Thus, the claimed limitation is addressed as the following:
Meylan’017 teaches, see para.0009 & 0072, after/when expiration of the timer, see also para.0069-0070 (i.e.  upon expiration of a first timer), see para.0009, the target base station may re-order and send the buffered packets after/when expiration of the timer  & see para.0072, target eNB may send PDCP SDU # 2 and 3 as data units after/when expiration of the timer, see also para.0069-0070 (i.e. forwarding the first data units to a higher protocol layer), see para.0072, target eNB may send PDCP SDU # 2 and 3 as data units after/when expiration of the timer and may thereafter receive PDCP SDU # 6 from the source eNB. The target Enb may then start timer and wait for PDCP #5 from source eNB, see also para.0069-0070, see para.0081, thus receiving PDCP SDU #6 , 5, with sequence numbers  6 and  5 thereafter sending PDCP SDU # 2 and 3  with sequence number 2 and 3 as data units after/when expiration of the timer is indicative of without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers since sequence number 2 and 3 as first sequence numbers  is lower than sequence numbers 6 and 5 as second sequence number (.i.e. without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers).
With respect to dependent claims, the Applicant said “Applicant traverses the rejection of the remaining dependent claims”. However, there was no specific limitation argued by the Applicant with respect to any of the dependent claims. Since there was no argument presented, the previous rejection still holds without further addressing any limitation.
In view of the above, it is clear the previously cited prior arts still disclose the applicant claimed invention as set detailed in the rejection below.
Allowable Subject Matter
Claims 10-11 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “the second time period is from reception of a last one of the first data units that was received in order, to reception of a further data unit having a corresponding sequence number that is greater, by a predetermined offset, than the sequence number corresponding to the last one of the first data units that was received in order”, as substantially described in t claim(s) 10.  These limitations, in combination with the remaining limitations of claim(s) 10, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “upon expiration of the first timer, retaining a current position of a lower end of a receiving window for data units from the lower layer; and at the end of the second period, increasing the lower end of the receiving window to a sequence number greater than the current position”, as substantially described in t claim(s) 11.  These limitations, in combination with the remaining limitations of claim(s) 11, are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “the second time period is from reception of a last one of the first data units that was received in order, to reception of a further data unit having a corresponding sequence number that is greater, by a predetermined offset, than the sequence number corresponding to the last one of the first data units that was received in order”, as substantially described in t claim(s) 21.  These limitations, in combination with the remaining limitations of claim(s) 21, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “upon expiration of the first timer, retaining a current position of a lower end of a receiving window for data units from the lower layer ; and at the end of the second period, increasing the lower end of the receiving window to a sequence number greater than the current position”, as substantially described in t claim(s) 22.  These limitations, in combination with the remaining limitations of claim(s) 22, are not taught nor suggested by the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are  rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10736174,  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 16907750
Patent # 10/736174
1. A method for handling data units in a communication protocol layer of a network node for a wireless communications network, the method comprising: receiving, from a lower protocol layer, one or more first data units with corresponding first sequence numbers; upon expiration of a first timer, forwarding the first data units to a higher protocol layer without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers; and forwarding, to the higher protocol layer, any of the second data units that were received from the lower protocol layer during a second time period after expiration of the first timer. 

1. A method performed by a network node, operating in a wireless communications network, for Packet Data Convergence Protocol (PDCP) reordering, the method comprising: buffering in order one or more first data units received out of order by a PDCP layer, wherein the one or more first data units are received from a lower layer during a first time period, and wherein the lower layer is a layer below the PDCP layer; when the first time period has expired, forwarding the one or more buffered first data units in order to an upper layer and starting a second time period, wherein the upper layer is a layer above the PDCP layer; and forwarding, to the upper layer and in any order, one or more second data units received from the lower layer during the second time period, whereby the one or more second data units arriving too late to the PDCP layer to be buffered in order is forwarded to the upper layer in time for a reordering functionality of the upper layer.


Claims 2-23 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-18 of the instant application were fully disclosed in and covered by the claims 1-15 of U.S. Patent No. 10/736174 and in this case the clams 1-18 of the instant application is broader than the patented claims of PAT’174, thus, allowing the claims 1-18 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8, 12-14, 16-17, 19 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meylan (US 2017/0367017).
Regarding claim 1, Meylan’017 discloses a method for handling data units in a communication protocol layer of a network node for a wireless communications network (see fig.4), the method comprising: 
receiving, from a lower protocol layer, one or more first data units with corresponding first sequence numbers (see fig.4, which shows Target Enb receives PDCP SDU #2, 3, see fig.2, which shows Enb with layer, see fig.2& see para.0035-0036); 
upon expiration of a first timer(see para.0009, which discusses upon expiration of the timer, see para.0072), forwarding the first data units to a higher protocol layer without receiving one(due to or language, only one of them is being considered) or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers(see para.0072,which discusses the target eNB may send PDCP SDU #2 and #3 after expiration of the timer and may thereafter receive PDCP SDU #6 from the source eNB. The target eNB may then start the timer and wait for PDCP SDU #5 from the source eNB, se also para.0081 , thus receiving PDCP SDU #6 , 5, with sequence number 6, 5  are higher than sequence #2 and 3  of SDU is indicative of without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers, se also para.0081 ); and 
forwarding, to the higher protocol layer, any of the second data units that were received from the lower protocol layer during a second time period after expiration of the first timer (see para.0091, which discusses each packet received from the first entity after expiration of the timer may be processed and send without buffering at the second entity, see para.0081, which discusses if the target Enb receives receives PDCP SDU #5, the target Enb…may send ciphered PDCP SDU to the UE, thus it is forwarded during a second time period since it is forwarded after expiration of the first timer). 
Regarding claim 2 and 13, Meylan’017 discloses wherein the second data units are forwarded in the order they are received during the second time period (see para.0091, which discusses each packet received from the first entity after expiration of the timer may be processed and send without buffering at the second entity, see para.0081, which discusses if the target Enb receives receives PDCP SDU #5, the target Enb…may send ciphered PDCP SDU to the UE, received packet may processed and send is indicating of forwarding in the order they are receiving). 
Regarding claim 3 and 14, Meylan’017 discloses wherein each second data unit, received during the second time period, is forwarded without waiting for reception of other second data units(see para.0091, which discusses each packet received from the first entity after expiration of the timer may be processed and send without buffering at the second entity, see para.0081, which discusses if the target Enb receives receives PDCP SDU #5, the target Enb…may send ciphered PDCP SDU to the UE, received packet may processed and send is indicating of forwarding in the order they are receiving during a time period). 
Regarding claim 5 and 16, Meylan’017 discloses wherein: the method further comprises buffering the first data units in order of their corresponding sequence numbers(see fig.4 & see para.0070); and the first data units are forwarded in the order they are buffered(see fig.4, para.0070). 
Regarding claim 6 and 17, Meylan’017 discloses wherein the communication protocol layer is a packet data convergence protocol (PDCP) layer(see fig.4, see also fig.2). 
Regarding claim 8 and 19, Meylan’017 discloses further comprising initiating the first timer upon receiving a first data unit having a first sequence number that is greater than the one or more second sequence numbers (see fig.4, see para.0070, target receives PDCP SDU #3 and start the timer, then receives PDCP SDU #2). 
Regarding claim 12, Meylan’017 discloses a network node configured to handle data units in a communication protocol layer of a wireless communications network, the network node comprising: at least one processor; and at least one memory storing computer-executable instructions that, when executed by the at least one processor, configure the network node(see para.0110, se efig.15, which shows processor and memory of base station) to: receiving, from a lower protocol layer, one or more first data units with corresponding first sequence numbers(see fig.4, which shows Target Enb receives PDCP SDU #2, 3, see fig.2, which shows Enb with layer, see fig.2& see para.0035-0036); 
upon expiration of a first timer(see para.0009, which discusses upon expiration of the timer, see para.0072), forwarding the first data units to a higher protocol layer without receiving one(due to or language, only one of them is being considered) or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers(see para.0072,which discusses the target eNB may send PDCP SDU #2 and #3 after expiration of the timer and may thereafter receive PDCP SDU #6 from the source eNB. The target eNB may then start the timer and wait for PDCP SDU #5 from the source eNB, se also para.0081 , thus receiving PDCP SDU #6 , 5, with sequence number 6, 5  are higher than sequence #2 and 3  of SDU is indicative of without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers, se also para.0081 ); and 
forwarding, to the higher protocol layer, any of the second data units that were received from the lower protocol layer during a second time period after expiration of the first timer (see para.0091, which discusses each packet received from the first entity after expiration of the timer may be processed and send without buffering at the second entity, see para.0081, which discusses if the target Enb receives receives PDCP SDU #5, the target Enb…may send ciphered PDCP SDU to the UE, thus it is forwarded during a second time period since it is forwarded after expiration of the first timer). 
Regarding claim 23, Meylan’017 discloses s non-transitory, computer-readable medium storing computer-executable instructions that, when executed by at least one processor comprising a network node, causes the network node to perform operations (see para.0110-0111), the operations comprising:
receiving, from a lower protocol layer, one or more first data units with corresponding first sequence numbers(see fig.4, which shows Target Enb receives PDCP SDU #2, 3, see fig.2, which shows Enb with layer, see fig.2& see para.0035-0036); 
upon expiration of a first timer(see para.0009, which discusses upon expiration of the timer, see para.0072), forwarding the first data units to a higher protocol layer without receiving one(due to or language, only one of them is being considered) or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers(see para.0072,which discusses the target eNB may send PDCP SDU #2 and #3 after expiration of the timer and may thereafter receive PDCP SDU #6 from the source eNB. The target eNB may then start the timer and wait for PDCP SDU #5 from the source eNB, se also para.0081 , thus receiving PDCP SDU #6 , 5, with sequence number 6, 5  are higher than sequence #2 and 3  of SDU is indicative of without receiving one or more second data units, from the lower protocol layer, with corresponding second sequence numbers that are lower than the first sequence numbers, se also para.0081 ); and 
forwarding, to the higher protocol layer, any of the second data units that were received from the lower protocol layer during a second time period after expiration of the first timer (see para.0091, which discusses each packet received from the first entity after expiration of the timer may be processed and send without buffering at the second entity, see para.0081, which discusses if the target Enb receives receives PDCP SDU #5, the target Enb…may send ciphered PDCP SDU to the UE, thus it is forwarded during a second time period since it is forwarded after expiration of the first timer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meylan (US 2017/0367017) and in view of Basu Mallick et al (US 2016/0164793).
Regarding claim 4 and 15, Meylan’017 discloses discarding any of the second data units that are received from the lower protocol layer(see fig.7& see fig.8, 718 and 818, see para.0075, 0085, 0098) after the end of the (second) time period (see para.0071, which discusses if the target eNB receives PDCP after the expiration, the target eNB may discard this PDCP SDU).
As discussed above, although Meylan’017 discloses discarding any of the second data units that are received from the lower protocol layer(see fig.7& see fig.8, 718 and 818, see para.0075, 0085, 0098) after the end of the time period (see para.0071, which discusses if the target eNB receives PDCP after the expiration, the target eNB may discard this PDCP SDU), Meylan’017 does not explicitly show the use of “after the end of the second time period, discarding any of the second data units that are received from the lower protocol layer” as required by present claimed invention.  However, including “after the end of the second time period, discarding any of the second data units that are received from the lower protocol layer” would have been obvious to one having ordinary skill in the art as evidenced by Basu Mallick’793.
In particular, in the same field of endeavor, Basu Mallick’793 teaches the use of discarding any of the second data units that are received from the lower protocol layer after the end of the second time period(see para.0158, which discusses  upon expiry of the secondary timer, the received data packet(i.e. PDCP PDU) is discarded, para.0162, see para.0072).
In view of the above, having the system of Meylan’017 and then given the well-established teaching of Basu Mallick’793, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Meylan’017 to include “discarding any of the second data units that are received from the lower protocol layer after the end of the second time period” as taught by Basu Mallick’793, since Basu Mallick’793  stated in para.0151+ that such a modification would provide an improved method for discarding downlink data and improve the discard function of the PDCP layer.
Regarding claim 7 and 18, as discussed above, although Meylan’017 discloses discarding any of the second data units that are received from the lower protocol layer(see fig.7& see fig.8, 718 and 818, see para.0075, 0085, 0098) after the end of the time period (see para.0071, which discusses if the target eNB receives PDCP after the expiration, the target eNB may discard this PDCP SDU), Meylan’017 does not explicitly show the use of “the duration of the second time period is based on a reordering capability of the higher layer” as required by present claimed invention.  However, including “the duration of the second time period is based on a reordering capability of the higher layer” would have been obvious to one having ordinary skill in the art as evidenced by Basu Mallick’793.
In particular, in the same field of endeavor, Basu Mallick’793 teaches the use of the duration of the second time period is based on a reordering capability of the higher layer (see para0293, which discusses this reportingTimer start with secondary timer and has value/duration less than UE reordering timer but higher than secondary timer, see para.0158, which discusses upon expiry of the secondary timer, the received data packet(i.e. PDCP PDU) is discarded, para.0162, see para.0072, thus secondary timer with reordering).
In view of the above, having the system of Meylan’017 and then given the well-established teaching of Basu Mallick’793, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Meylan’017 to include “the duration of the second time period is based on a reordering capability of the higher layer” as taught by Basu Mallick’793, since Basu Mallick’793  stated in para.0151+ that such a modification would provide an improved method for discarding downlink data and improve the discard function of the PDCP layer.
Regarding claim 9 and 20, as discussed above, although Meylan’017 discloses discarding any of the second data units that are received from the lower protocol layer(see fig.7& see fig.8, 718 and 818, see para.0075, 0085, 0098) after the end of the time period (see para.0071, which discusses if the target eNB receives PDCP after the expiration, the target eNB may discard this PDCP SDU), Meylan’017 does not explicitly show the use of “further comprising initiating a second timer upon one of the following events: expiration of the first timer, initiation of the first timer, or receiving a first one of the second data units after expiration of the first timer; wherein the second time period is from initiation of the second timer to expiration of the second timer” as required by present claimed invention.  However, including “further comprising initiating a second timer upon one of the following events: expiration of the first timer, initiation of the first timer, or receiving a first one of the second data units after expiration of the first timer; wherein the second time period is from initiation of the second timer to expiration of the second timer” would have been obvious to one having ordinary skill in the art as evidenced by Basu Mallick’793.
In particular, in the same field of endeavor, Basu Mallick’793 teaches the use of further comprising initiating a second timer upon one(due one/or language, only one of them is being considered) of the following events: expiration of the first timer, initiation of the first timer, or (due one/or language, only one of them is being considered)receiving a first one of the second data units after expiration of the first timer (see fig.26, which discusses initiating by start secondary timer upon start master timer for PDCP, see fig.25-27); wherein the second time period is from initiation of the second timer to expiration of the second timer(see fig.26, which shows second time period is from initiation of the second timer to expiration of the second timer, see fig.25-27).
In view of the above, having the system of Meylan’017 and then given the well-established teaching of Basu Mallick’793, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Meylan’017 to include “further comprising initiating a second timer upon one of the following events: expiration of the first timer, initiation of the first timer, or receiving a first one of the second data units after expiration of the first timer; wherein the second time period is from initiation of the second timer to expiration of the second timer” as taught by Basu Mallick’793, since Basu Mallick’793  stated in para.0151+ that such a modification would provide an improved method for discarding downlink data and improve the discard function of the PDCP layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474